DISSENTING OPINION.
WOODSON, J.
This is a suit by attachment instituted by plaintiff against E. P. York, béfore a justice of the peace in Pettis county, on a note for $58.40, executed by the latter to one Lukenbill, who endorsed it to plaintiff. The defendant railroad company was duly served as garnishee in the cause. The defendant, York, was a. resident of this State, but personal service could not be had upon him; and in due time and in proper form he was served by publication, as was authorized by the statute in such cases.
The garnishee answered and admitted that he was “indebted to defendant, York, a married man, the head of a family and a resident of the State of Missouri, in the sum of $76.90, which amount is for services rendered by defendant to this garnishee during the month of October, 1903, and will be due and payable on or about the 1st day of November, 1903, said sum is for wages earned during the thirty days next preceding its becoming due.
“Further answering, this garnishee says that it is summoned into court by virtue of a summons in garnishment based upon a writ of attachment, that a judgment has never been rendered against the defendant, *310E. P. York, in favor of E. C. White, and that the snm sought to be reached by this proceeding is less than two hundred dollars and is wages earned by the defendant, York, as an employee of this garnishee, a railroad corporation; and that under the provisions of section 3447, Revised Statutes 1899, said railroad company is not subject to garnishment in this case; wherefore, having fully answered said garnishee prays that it be discharged with its costs, and that it be allowed five dollars for its. attorney fee and ' its expenses herein.”
The justice rendered a judgment by default in favor of the plaintiff and against the defendant, York, for the sum of $92.76, and against the garnishee, the railroad company, for the sum of $76.90', the amount owed by it to York.
The garnishee duly appealed the cause to the circuit court. There Avas no dispute as to the facts of the case. It was virtually conceded that they were as stated in the pleadings. Judgment was again rendered in favor of the plaintiff and against the defendants. From this judgment the garnishee, the railroad company, appealed to this court.
I. The validity of this judgment depends upon the constitutionality of sections 3447 and 3448, Revised Statutes 1899'. If constitutional, then the judgment should be reversed; if' unconstitutional, then it should be affirmed.
Counsel for respondent contends that said sections violate the clause of section 53 of article 4 of the Constitution, which provides that the Legislature shall not pass any law “granting to any corporation, association or individual any special or exclusive right, privilege or immunity.”
In order to determine whether or not the statutes in question grant any special privilege, or immunity from garnishment, to the appellant, or special privilege *311to any creditor or railroad employees, we must first ascertain who are subject to garnishment under the general garnishment laws of this State, and who may avail themselves of them.
Section 3433, Revised Statutes 1899, governs this matter, and. reads as follows:
“All persons shall be subject to garnishment, on attachment or execution, who are named as garnishees in the writ, or have in their possession goods, moneys or effects of the defendant not actually seized by the officer, and all debtors of the defendant, and such others as the plaintiff or his attorney shall direct to be summoned as garnishees.”
By that section of the statutes, all persons are subject to garnishment who are, first, named as garnishees in the writ; or, second, have in their possession goods, moneys, or effects of defendant not seized; third, all debtors of the defendant; and fourth, all such persons as the plaintiff shall direct to be summoned as garnishees.
That section is very sweeping and comprehensive in its provisions. It authorizes garnishment proceedings against all persons named in this writ of garnishment, and all persons who have in their possession’ any goods, moneys or effects, of the defendant in the suit, and all persons who are indebted to such defendant. In other words, it includes every person in the State against whom a judgment in garnishment proceedings could be rendered. It is general and uniform in its operation throughout the entire State, and exempts no one therefrom, not even railroad companies, as is shown by the numerous judgments which have been rendered ag’ainst them in such proceedings, and affirmed by this court.
But how about sections 3447 and 3448?= They exempt railroad companies from garnishment ■ proceedings in all cases where the amount demanded of the defendant in the suit does not exceed two hundred *312dollars, without the claim has been first reduced to a judgment. That immunity is not granted or extended to any other “corporation, association or individual in the State,” nor is it extended to them in any case where the sum sought to be recovered against the defendant in the ease exceeds the sum of two.hundred dollars. If that is not a special privilege or immunity granted to the railroad companies of the State, then those words as used in the said constitutional provision have lost their meaning.
That is axiomatic. The mere statement of the proposition shows that these statutes grant to railroad companies, and none other, immunity from garnishment where the amount of the indebtedness to the plaintiff does not exceed two hundred dollars. It would be just as absurd, to rhy mind, to undertake to argue that proposition as it would be to argue that two and two are four.
Counsel for appellant attempt to escape the effects of this conclusion by arguing that the immunity so granted by said statutes to railroad companies was in reality granted for the benefit of the railroad employees. I do not so understand it, for the reason shown on their face that they were enacted primarily for the benefit of the railroad companies themselves, and only incidentally do they benefit their employees. But even that would be just as obnoxious for the reason that the railroad employees under that provision of the Constitution are no jmore entitled to special privileges, benefits or immunities than are the railroads themselves.
In addition, during oral argument of this case, counsel for appellant stated, in open court, in substance, that the railroad companies were deeply interested in the result of this case, for the reason that they had been compelled to pay claims twice, amounting annually to thousands of dollars, on account of creditors of the resident employees of this company *313selling to non-residents of the State, in order to evade onr exemption laws, who would bring suit thereon by attachment in the courts of some foreign State through which the road ran, and garnish the company for the wages due the employee, and recover judgment against it in said garnishment proceeding, which it was compelled to pay, because the wages of residents of this State were not exempt by the laws of said foreign State; and that subsequent thereto the said employee would sue the company in the courts of this State for the same wages which had been garnisheed in a foreign State, and said company would be required by the courts of this State to pay said wages a second time to the resident employee because they were exempt, as stated, under the laws of this State, and would not recognize the payment made in a foreign State.
My personal experience while on the circuit bench taught me that all that counsel stated in that regard was only too true, which facts induced the writer to draw the act referred to in the case of In re Flukes, 157 Mo. 125', which was intended to protect both the employer and the employee from the evils of such foreign attachments and garnishments. But this court in the case held, and properly so in my judgment, that said act was unconstitutional, and if these statutes were enacted for the same purpose, they for the same reason should also be held unconstitutional.
It cannot, therefore, be truthfully said that these sections of the statutes were enacted for the sole or primary benefit or protection of the railroad companies’ employees, but they were, as before stated, enacted primarily for the protection of the railroad companies, for ultimately, as shown by said statement of counsel, that before their enactment the companies were compelled, first, to pay the wages to the foreign garnishing creditor; and, second, to pay them to the employee who again sued the company therefor in the courts of this State, thereby showing that the em*314ployee was ultimately out nothing except the delay in the use of his money.
So, if the question as to benefits conferred by these statutes is to determine their application, then clearly they should’apply more strongly to the railroad companies than to the employees of these companies.-
The argument, therefore, advanced to the effect that this exemption from garnishment was.made for the benefit of employees instead of for the benefit of the railroad companies, is unsound, regardless of the persons for whose benefit the statute was enacted.
But in my judgment the question as to which of the parties these statutes benefit the most has nothing to do with the determination of the constitutionality of these sections. If they grant special privileges or immunity to appellant or to any one else, they are void.
The language of the sections should be borne in mind. -They do not undertake. to bestow some affirm - ative benefit upon the railroads of the State, but they undertake to grant immunity from garnishment to them where the sum sought to- be collected from the employee is less than two hundred dollars, while all other employees in the State are required to answer and defend against ail garnishment proceedings regardless of the amount claimed of their employees. If the statutes in question had exempted railroad companies from all garnishment proceedings, instead of from all sums less than two himdred dollars due their employees, which they do, then quite a different proposition would be presented for determination.
Immunity is primarily an exemption from the performance of some charge, duty, office, tax, imposition, or penalty. The benefits conferred by such a grant do not consist of affirmative matters bestowed upon the grantee, but of an exemption from the performance of some legal duty, or the payment of some penalty imposed. If tested by this rule, which is *315clearly the proper one (for the reason that we must presume that the Legislature in the use of the word “immunity” used it in its plain or ordinary and usual sense), then the two sections of the statute under consideration have no application to railroad employees, except incidentally, as before stated, because they neither confer any privilege upon them, nor do they exempt them from the performance of any legal duty or from the payment of any penalty; but they do, on the other hand, undertake to excuse and exempt railroad companies from the legal duty to answer garnishment proceedings authorized to be instituted against them and all other'persons by said section 3424, before quoted, regardless of the amount due.
I entertain no doubt but what said sections 3447 and 3448 are violative of said section 53 of the Constitution.
II. Counsel for respondent also insist that said sections 3447 and 3448 offend against section I of the Fourteenth Amendment to the Constitution of the United States, which provides, among other things, that no State “shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States .... nor deny to any person within its jurisdiction the equal protection of the laws.”
Those sections of the statute provide, in substance, that a railroad company shall not be garnished for the wages due any of its employees where the sum sought to be recovered from such employees is less than two hundred' dollars, without the claim against him has first been reduced to a judgment. In other words, all persons who have claims against any railroad employee for a sum in excess of two hundred dollars may sue him and garnish the railroad company for any wages due him, without first reducing their claims to judgment; but if their claims are for two hun*316dred dollars or less, then they cannot garnish the company until after the claims are reduced to final judgment, which in most cases of attachment, as we all know, would practically amount to a denial of justice; while another person with a claim for any sum over two hundred dollars could attach and garnish the company, and thereby recover his debt before the employee could collect his wages from the company or leave the State; but in either of said cases, the person whose claim was for less than two hundred dollars could never collect a cent from the same employee if he, after suit brought, should see proper to collect or assign his wages or leave the State before his claim could be reduced-to a judgment.
If these statutes are constitutional and valid, then one of two merchants, for instance, doing business side by side in the city of St. Joseph, might, where he had sold to a railroad employee a bill of goods for the sum of two hundred and one dollars, sue him therefor in any court of competent jurisdiction, and garnish the railroad company for which he was working without first reducing his claim for the .goods to a judgment, and recover his money; while the other merchant, who had sold him but two hundred dollars’ worth of goods, or less, could not garnish the railroad company until after he had reduced his claim to judgment. And if the employee should happen to .be a non-resident of the State or had concealed himself so that the ordinary process of law could not be served upon him, then the latter merchant could never reduce his claim to judgment, as is required by said section 3447, for the obvious reason that personal service could not be had upon him, the employee; and, consequently, if that section of the statute is valid, then said merchant could not garnish the employee’s wages for the equally obvious reason that his claim has not been reduced to judgment, which, according to that section, is a prerequisite to the right *317of garnishment. So, it is thus seen that in all eases where the employee is a non-resident of the State, or where he has concealed himself so that the ordinary process of law cannot be ■ served upon him, the merchant who sells him two hundred dollars’ worth of goods or less is absolutely deprived of all legal remedy. He can neither secure a personal judgment against such an employee, for the reason, as before stated, personal service can not be had upon him, nor can he sue by attachment and garnish such an employee’s wages, for the reason that according to section 3447 he must first reduce his claim to judgment before he can garnish the employee’s wages in the hands of the railroad companies.
Is that equal protection of the law within- the meaning of the constitutional provision before mentioned? Clearly not. It is class legislation of ' the simplest form. Here are two merchants doing business side by side in the same city; one sells the same railroad employee two hundred and one dollars’ worth of merchandise, and the other sells him two hundred dollars ’ worth. The first may sue and garnish the railroad company before judgment is obtained against the employee, and thereby collect his debt, simply because his claim is for two hundred and one dollars; but the valuable right of 'garnishment is withheld from the other-merchant simply because his claim was for one dollar less, and he is thereby deprived of all remedy.
This court and the Supreme Court of the United States have frequently held that the constitutional provision before mentioned does not prevent legislation which embraces all persons or things that rationally belong to the same class and are similarly situated and upon whom it must operate equally and uniformly.[State ex inf. v. Standard Oil Co., 218 Mo. l. c. 369, and cases cited.] But the Supreme Court of the United States in the case of Railroad v. Ellis, 165 U. S. 150, *318expressly held that the purpose of that provision was to prevent legislation which embraces within its provisions and effects only a portion of the persons or things which rationally belong to the same class and who are similarly situated.
The rule there announced applies to and fits the facts of the case at bar as perfectly as a glove fits the hand. The two merchants suggested belong rationally to the same class, as do also their claims; but as before shown, the statutes in question do not operate uniformly upon them or their claims, or upon all others who are similarly situated.
So in the case at bar, the statutes in question would not apply to any other person who rationally belongs to the same class to which respondent White belongs, whose demand against the railroad employee exceeds two hundred dollars. In other words, these statutes deny White’s right to garnish the appellant, while they permit all other persons that right whose demands are for more than two hundred dollars, notwithstanding the fact that he belongs to the same class to which they belong, and notwithstanding the further fact that all of their demands were based upon identically the same claims or belong to the same class or character of claims, differing only in amounts, and probably differing only in a few cents or dollars in many cases.
In the discussion of a similar question, Sherwood, J., in the case of State v. Walsh, 136 Mo. 400, l. c. 405, speaking for the full court in Division Two, said: “Now it is a rule of long established construction in this State, a rule so well settled that it admits of no contravention, ‘that a statute which relates to persons or things as a class is a general law, while a statute which relates to particular persons or things of a class is special.’ [State ex rel. v. Tolle, 71 Mo. 650; State ex rel. v. Herrmann, 75 Mo. 340; State v. Julow, 129 Mo. 163.]”
*319The statutes involved in the ease at bar, as before shown and as appears upon their face, were enacted for the purpose of exempting railroad companies from garnishment for wages due 'their employees, where the amount claimed did not exceed two hundred dollars; and at the- same time authorize a portion of a certain class of creditors to garnish railroad ' companies for the purpose of collecting their claims against railroad employees, but withhold that same valuable right from the remaining portion of the same class whose claims are of the same character and class as are those of the former, differing only in amounts.
Thé case of In re Flukes, 157 Mo. 125, held section 2356, Revised Statutes 1899, to be unconstitutional, null and void for violating not only the Constitution of the United States, but also for the reason that it did violence to said section 53 of our Constitution. That statute was designed to prevent residents of this State from assigning or sending out of this State claims due and owing them by other residents of this State for the purpose of having instituted a suit thereon in the courts of another state, with a view of garnishing the wages of said resident debtors, and thereby evading our statutes which exempt certain wages from garnishment and execution. This court in speaking of that statute said it violated said section of the Federal Constitution in that it denied to the citizens of this State the right, among other things, to sue their debtors and garnish railroad companies and others for the wages due their employees, while the citizens of all other States and foreign countries could sue and garnish them. Under the statutes in question not all, but only a part, of the citizens of other States and foreign countries may, as a part of the citizens of this State may, sue and garnish railroad companies for their claims, but all the rest who have claims under two hundred dollars cannot do so. By this it is seen that the statute in the Flukes case made a single division *320of the people who could and who could not sue and garnish, namely, the non-resident might do so, while the residents could not do so. According to the statutes under consideration, no resident or non-resident'can sue or garnish when his claim is for a sum less than two hundred dollars; but the other class, all residents and non-residents whose claims are for a sum over two hundred dollars, may do so. The only difference between the two acts 'is that the former' divides the people into classes by State lines while the latter divides them into classes by the dollar mark. I submit that the latter is more offensive than the former. In other words, the plain English of these sections of the statutes is that all persons who have claims against others for sums over two hundred dollars may sue them thereafter and garnish railroad companies for the wages due them, while it expressly withholds that right from all persons whose claims are for less than two hundred dollars.
For illustration, suppose section 3447, one of those under consideration, should be amended by the Legislature by adding thereto the following proviso: ‘ ‘ Provided, however, that in all cases where the sum so demanded exceeds two hundred dollars garnishments may issue as is now provided by law.” And when so amended that section would read as follows: “That hereafter no garnishment shall be issued by any court in any cause where the sum demanded is two hundred dollars or less, and where the property sought to he reached is wages due the defendant by any railroad corporation, until after judgment shall have been recovered by the plaintiff against the defendant in the action; provided, however, that in all cases where the sum so demanded exceeds two hundred dollars garnishments may issue as is now provided by law.” If that section should be so amended, as above suggested, and a ease identical in all respects to the one at bar should come to this court, challenging its constitu*321tionality, would it hesitate for a moment to hold it invalid because it violated both the State and Federal Constitutions in that particular before mentioned? Certainly not, for clearly it would do violence to both. But in the case at bar, when stripped of all unnecessary verbiage, counsel for appellant is simply asking this court to add, by way of construction, that proviso to that section, and then to enforce it as amended. That is the plain meaning and effect of his request, nothing more and nothing lesls. I, for one, do not believe courts should enact laws, and especially unconstitutional and vicious ones, as this one would clearly be.
The statute mentioned in the Flukes case was broader than those here under consideration, for the reason that it did not simply prohibit the merchant or other creditors who had claims against the employees for less than two hundred dollars from taking or sending them out of the State for the purpose of garnishing the wages of a resident employee in the courts of a foreign state; but it included all merchants and others who had like claims, regardless of the amounts, from taking or sending them out of the State for that purpose. But, as before stated, notwithstanding the broader provision of that statute, this court held.it to be unconstitutional, null' and void, because it violated said sections of the State, and Federal constitution.
In the Flukes case, on page 132, this court, in discussing that statute, said: “The act is also obnoxious to the charge that it grants special and exclusive privileges to certain persons or association of persons, and denies the same to others in the same or similar situations. Judge Cooley says ‘A statute would not be constitutional . . . which should select particular individuals from a class or locality, and subject them to peculiar rules, or impose upon them *322special obligations or burdens from which others in the same locality or class are exempt. . . . Every one has a right to demand that he be governed by general rules, and a special statute which, without his consent, singles his case out as one to be regulated by a different law from that which is applied in all similar cases, would not be legitimate legislation, but would be such an arbitrary mandate as is not within the province of free governments.’ [Cooley on Const. Lim. (6 Ed.), 481-3.] Finally, section 2356 undertakes to arbitrarily separate natural classes of people, and to provide different rules of action for each of the dissevered fractions thus unwarrantably formed into a class of its own. [State v. Julow, supra.] ”
Counsel for appellant, in printed briefs and in oral argument, concede that the Flukes case is an authority against their position in this case, and if followed will result in our holding the statutes under consideration unconstitutional, null and void. But they insist that the doctrine announced in that case is unsound and has been departed from by this court in a class of cases upholding the act of the Legislature giving lawyers a lien upon judgments for their fees; the statute exempting certain public officers and municipal'corporations from garnishment, and many other acts similar in character. For these reasons it is contended that the Flukes case .should be overruled and no longer followed. We are unable to concur with these views of counsel. There is no conflict between the doctrine stated in the Flukes case and that stated in the case upholding the acts mentioned.
The Attorney’s Lien Law was passed in 1901, and gives attorneys a lien on the judgment recovered for their services performed therein. The constitutionality of this act was challenged in the ease of O’Connor v. Railroad, 198 Mo. 622, and the following language used by Fox, J., in that case shows that he recognized *323the validity of the doctrine announced in the Flukes case, which denounces class legislation, namely:
“This act undertakes to cover a certain class of persons engaged in a particular profession. It does not undertake to select any particular person in that class, hut applies to all alike who fall within the class of att'orneys-at-law.
“The history of legislation in this State demonstrates that the lawmaking power found it essential for the purposes of legislation to divide both persons and business into separate classes, and it is now no longer an open question in the courts of this State that legislation applicable to a particular class is not violative of the constitutional provision which prohibits the enactment of special laws. That lawyers in this State belong to a particular class we think there can be no dispute, and we can see no reasons, even though they be only lawyers, why legislation which deals in a general way with the affairs of that class should be held unconstitutional. We - have legislation in this State respecting other classes of persons, such as fellow-servants, mechanics, landlords,' bankers, insurance laws and other legislation, which has reference to only one line of trade or class of persons; yet wherever these laws have been in judgment before the courts of this State they have- been held constitutional and valid.”
That case properly held that lawyers constitute a particular and natural class, and that the acts dealing with them as a class are not obnoxious to the constitutional provision prohibiting class legislation. But suppose that act instead of dealing with the entire class of lawyers, as it does, had provided that all lawyers whose fees exceed the sum of two hundred dollars should have a lien upon the judgment recovered by them for their services so rendered, then would it be seriously contended that such an act would be valid? Certainly not. That is made perfectly clear by the *324first paragraph above quoted from. Judge Fox’s opinion.
Nor is there anything contained in. any of the cases upholding the statute exempting certain officers of the law and municipalities from garnishment in conflict with the doctrine announced in the Flukes case. That statute exempts the officers and cities therein mentioned from all garnishment proceedings, and this 'court has repeatedly and properly enforced its provisions, but its constitutionality has never been questioned. It was enacted solely upon principles of public policy, as will be seen by consulting the following cáses. [Geist v. St. Louis, 156 Mo. 643, and cases cited.] But suppose that statute instead of entirely exempting those officers and cities from all garnishment proceedings had exempted them from all garnishment proceedings where .the sum claimed does not exceed two hundred dollars, then could it be logically contended that such a statute would not discriminate against all persons whose claims are for sums less than two hundred dollars? I think not.
The policy' announced in the cases before cited would be waived by permitting those officers and cities to be garnished in cases where" the sums claimed were for two hundred dollars or over. Such a statute would be discriminative between the two classes of claimants: namely, those whose claims are for two hundred dollars or less, and those whose claims are for more than two hundred dollars. Such a statute would clearly violate both the State and Federal Constitutions, as did the statute mentioned in the Flukes case, and as sections 3447 and 3448 do.
For the reasons before expressed, I think the
judgment should be affirmed,
in which Gantt, J concurs.